SCHAUER, J.
This is a companion case to City of Port Hueneme v. City of Oxnard, L. A. 25345, ante, p. 385 [341 P.2d 318], in which all essential facts are stated. In this proceeding Hueneme seeks by petition for mandamus1 to halt a further annexation proceeding commenced by Oxnard subsequent to entry of the trial court’s judgment in L. A. 25345 of territory which also partially overlaps that sought to be annexed by Hueneme in L. A. 25345. A stay order was issued pursuant to stipulation of the parties.
The parties further stipulated that, if in L. A. 25345 this court determines all three annexations there involved to be invalid, the stay order may be vacated and dissolved, and the petition for mandate denied. This court having heretofore made such determination (City of Port Hueneme v. City of Oxnard, L. A. 25345, ante, p. 385 [341 P.2d 318]), the stay order previously issued is vacated and dissolved and the petition for mandate is denied.
Gibson, C. J., Shenk, J., Traynor, J., Spence, J., McComb, J., and Peters, J., concurred.

Filed with the District Court of Appeal and transferred to this court after petition for hearing granted in L.A. 25345.